DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	The amendment of 5 May 2021 is entered.
	Claims 1-10, 15-17, 19-21, 34-38, 40, 42, and 46-78 have been canceled. Claims 11-14, 18, 22-32, 39, 41, and 43-45 are pending and are being examined on the merits.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-14, 18, 22-33, 39, 41, and 43-45 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The courts have stated, for example              
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

                The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence." MPEP 2163. The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163.  Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.

           It is important to note that [f]or the written description requirement, an Applicant’s specification must reasonably convey to those skilled in the art that the applicant was in possession of the claimed invention as of the date of invention. Regents of the University of California v. Eli Lilly  & Co., 119 F.3d 1559, 1566-67, 43 USPQ2d 1398, 1404-05 (Fed. Cir. 1997); Hyatt v. Boone, 146 F.3d 1348, 1354, 47 USPQ2d 1128, 1132 (Fed. Cir. 1998).
In the instant case, the claims are drawn to prodrugs of compounds of formula (VII) or prodrugs of the specific compounds in claims 44 and 45.
The level of skill to practice the art of the instantly claimed invention is high with regard to first making the non-prodrug before considering what constitutes the prodrug. Compound synthesis, isolation, purification, and formulation for different routes of administration are a part of the process, and generally constitute multiple disciplines at that are not found in a single skilled artisan. Further, the bioassays and animal models that are needed to make a prodrug complicate what constitutes a prodrug for any specific compound and add additional skills and artisanal knowledge that demonstrate the complexity of the structure/function relationships in prodrugs.
The partial structure would be that of the compounds without the modification that converts the drug into a prodrug form. The specification defines a prodrug “a compound that may not fully satisfy the structural requirements of the compounds provided herein, but is modified in vivo, following administration to a subject or patient, to produce a compound of the invention as described herein.” This offers no particular limits to structural modifications that can be modified in vivo to result in the final compound.
          The compounds are synthesized via chemical synthesis, solid phase or solution phase. 
As stated above, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic. It is unquestionable that claims are drawn to a broad generic, with respect to all possible prodrug compounds encompassed by the claims. The possible structural variations are limitless to any class of prodrug, as there are numerous structure-function relationships that can change due to different routes of administration, i.e. oral as opposed to an injectable form, or even in an implantable form where the absorption profiles are divergent in type and mechanism. What constitutes a prodrug for oral formulations may not be the same for injectable forms. This is apparent because the drug must travel through different tissue types that require different physical properties at different times; for example, oral formulations must survive an acidic pH, be absorbed either in the stomach or intestine (high pH), and then be absorbed by the target cell after surviving circulation. Injectable forms have different tissue types and cellular conditions to survive. These different routes would likely require different prodrug forms which would not destroy the already complicated issues of bioavailability of the parent compound. 
It must not be forgotten that the MPEP states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.  "MPEP § 2163.
Here, though the claims may recite some functional characteristics, prodrug, the claims lack written description because there is no disclosure of a correlation between function and the prodrug structure of the compounds. The claims and specification are devoid of any examples of any prodrug forms, and at best the specification offers a few exemplary prodrug forms without actually demonstrating that any were produced for the compounds of formula (VII). The structure-function relationships have not been established to the skilled artisan to provide adequate written description of highly complex and divergent molecules as instantly claimed. While having written description for the compounds and their associated pharmaceutical acceptable salts, there is insufficient description of even a possible site and/or specific modification at that site that would allow one of skill in the art to practice the invention as claimed. In fact, the specification is devoid of any teaching on a prodrug other than describing what it is supposed to do rather that what the prodrug form is. 
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention.  See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.")

Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-14, 18, 22-33, 39, 41, and 43-45 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for the non-prodrug form, does not reasonably provide enablement for prodrugs.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make prodrugs of the compounds instantly claimed and use those compounds of the invention commensurate in scope with these claims.
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are:
(1) the nature of the invention;
(2) the breadth of the claims;
(3) the state of the prior art;
(4) the relative skill of those in the art;
(5) the predictability or unpredictability of the art;
(6) the amount of direction or guidance presented;
(7) the presence or absence of working examples; and
(8) the quantity of experimentation necessary. 
While all of these factors are considered, a sufficient amount for a prima facie case is discussed below. 
(1) The nature of the invention and (2) the breadth of the claims:
The claims are drawn to prodrug forms of the elected invention. Thus, the claims taken together with the specification imply untold number of chemical modifications that are alleged to convert the compound in to a prodrug form.
(3) The state of the prior art:
The artisan understands the concept of prodrugs, however the artisan does not per se understand what specifically describes a specific prodrug form. For example, for an ester prodrug, the general formula may be applied: Drug-C(O)O-R or Drug-OC(O)-R, where R is, as in the instant case, an unknown moiety that is to be determined to provide the necessary properties of an ester prodrug. Further, where to place this unknown moiety is also an essential teaching that must be known to the skilled artisan in the making and using of the claimed invention.
(A) The art acknowledges there is no specific definition for prodrug (e.g. page 1, HAN, H.-K.. AAPS Pharmsci. (2000) 2(1), article 6, pages 1-11, but that in general, the 'prodrug' is an inactivated form of the drug that activates in vivo to the active form. While some prodrugs are simply esters or salts, other prodrug forms are not chemically or structurally related to their active form, one example being glucose as the prodrug form of hydrogen peroxide (Table 1, page 5), as is hypoxanthine, thus posing a problem as to understanding what is the exact prodrug form of a compound, as hydrogen peroxide has two prodrug forms in the limited set of compounds exemplified in Han.
(B) Beaumont, et, al “Design of Ester Prodrugs to Enhance Oral Absorption of Poorly Permeable Compounds: Challenges to the Discovery Scientist,” Current Drug Metabolism, 2003, 4, 461-485, states that “the rationale behind the prodrug strategy is to introduce lipophilicity and mask hydrogen bonding groups of an active compound by the addition of another moiety, most commonly an ester. An ideal ester prodrug should exhibit the following properties:
1) Weak (or no) activity against any pharmacological target,
2) Chemical stability across a pH range,
3) High aqueous solubility,
4) Good transcellular absorption,
5) Resistance to hydrolysis during the absorption phase,
6) Rapid and quantitative breakdown to yield high circulating concentrations of the active component post absorption. The major aim of a prodrug approach is to mask polar or ionisable groups within a molecule. This increases the overall lipophilicity of the molecule and promotes membrane permeability and oral absorption. However, increases in lipophilicity produced by a prodrug approach do not inevitably lead to major improvements in oral bioavailability. This is due to the multiplicity of the barriers facing oral delivery. These are outlined in Fig. (1) of the article. 
Further, there are four main chemical factors to be taken into account when designing an ester prodrug, the most common form:
1) Sufficient stability to enable synthesis, purification and
2) Sufficient aqueous solubility to allow complete oral absorption.
3) Greater bioconversion rate in tissue or blood compared to hydrolysis in aqueous solution at physiologically relevant pH.
4)The liberated fragments of the hydrolysis must have low toxicity and no unwanted pharmacology.
When present in a commercially viable pharmaceutical product, an ester needs to be sufficiently stable to enable the chemical synthesis, isolation and purification of the drug substance. This material also needs to be stable to formulation into the final drug forms, such as tablets, capsules, syrups, solutions (aqueous and organic) and ointments, and with sufficient stability to have an appropriate ‘shelf-life’. Beaumont, et, al concludes: “Clearly, prodrug strategies have been successful for a number of important therapeutic agents. However, further investigation suggests that the hurdles to oral delivery of an ester prodrug are not trivial. These include maintaining sufficient aqueous solubility, lipophilicity and chemical stability at the same time as enabling rapid and quantitative release of active principle post absorption. In addition, significant nonesterase metabolism and transporter mediated clearance of the prodrug is not desirable. For these reasons, it appears that achieving high oral bioavailability values with a prodrug approach is extremely difficult and a realistic target for oral bioavailability would be 50%. In addition, designing an ester prodrug that balances all of these issues is a difficult undertaking and a robust screening sequence is required in the Discovery environment. However, due to the difficulty in predicting the human disposition of an ester prodrug, it may be necessary to evaluate several examples in human pharmacokinetic studies. Given the complexities outlined in this review, it is recommended that the prodrug strategy is only considered as a last resort to improve the oral bioavailability of important therapeutic agents.”
None of these principles or properties have been demonstrated in any compound claimed or found in the specification.
(C) Muller, Christa E. “Prodrug Approaches for Enhancing the Bioavailability of Drugs with Low Solubility,” Chemistry & Biodiversity, Vol. 6 (2009), pages 2071-2083 teaches “the interest in prodrugs has exponentially grown over the past 20 years as shown by the increasing number of publications (see Fig. 1). In 2008, 26 new drugs reached the German market (for information see: http://www.pharmazeutische-zeitung.de/index.-php?id¼2670). Of these 26 new drugs, 21 were small molecules, and four were macromolecules including biologicals, polymers, or oligomers. Four or 15% of all drugs (corresponding to 19% of the small molecules) were prodrugs (see Fig. 2). Further, the 100 blockbuster drugs can be divided into 22 biologicals and 78 small molecules. Of the small molecules, 12% can be classified as prodrugs if a conservative prodrug definition is applied (excluding, for example, nucleoside analogs which have to be transformed to the corresponding triphosphates in order to exert their antiviral activity).” In short, prodrugs remain a very small population of the most popular drugs on the market. More importantly, Muller concludes, ”We are just at the beginning of a new “prodrug era,” which indicates that much is still learn and remains unpredictable in light of the previous review articles.
(D) Singh, Yashveer et al, “Recent Trends in Targeted Anticancer Prodrug and Conjugate,” DesignCurr Med Chem. 2008 ; 15(18): 1802–1826, teaches
“It must be accepted that overall success achieved so far with targeted prodrug design is far from satisfactory. Only a limited number of prodrugs have been approved so far despite the fact that fairly large numbers of prodrugs undergo clinical trial every year. The limited clinical success of targeted prodrug design could be attributed to several factors. Prodrug design is often an afterthought, which is implemented when a particular drug shows undesirable pharmacokinetic and pharmacodynamic properties. We believe that more successful prodrugs are likely to reach the market if prodrug design is incorporated upon inception of a new therapeutic.”
“The preclinical evaluation of prodrugs relies mostly on mouse models with human transplanted tumors. Prodrugs found to be effective in such models are moved into the clinical trials. These models though useful cannot account for species specificity. The development of new and dynamic animal models more reflective of human disease states is a major challenge in targeted prodrug design, as it is any other drug design.”
“Design of targeted prodrug involves conjugation of active drug to carrier molecules such as sugars, growth factors, vitamins, antibodies, peptides and synthetic polymers through a linker.”
“Optimization of synthetic procedure is a major challenge as the chemistries associated with drug molecule and the carrier may not always be compatible. There is a possibility that the carrier may induce immunogenic responses and/or increase the lipophilicity upon conjugation.”
“An unbalanced increase in lipophilicity may reduce the aqueous solubility and therefore the drug bioavailability. Attachment to the carrier also influences the drug stability and activity and any undesirable change may compromise the clinical efficiency of the prodrug. The amount of drug that can be attached to the carrier (drug loading) is often limited due to the number of attachment sites available. The drug loading remains a major impediment to clinical success of targeted prodrug design as it determines the amount of drug reaching the target site. The drug loading can be augmented by using multiple copies drugs. Attachment of multiple drug copies can improve the in vitro drug activity but this may not necessarily translate into increased therapeutic benefit. There is a need to correlate drug loading with corresponding clinical efficacy.”
“A major concern in targeted prodrug design is the fact that the targeting strategies are based on the assumption that a particular enzyme or receptor is elevated in tumor tissues. The prodrugs that are converted to active drug by tumor-associated enzymes or internalized by binding to receptors should improve the therapeutic index. However, normal tissues or organs can express the same enzymes endogeneously, thus there is a possibility of off target effects.”
“This problem is further compounded by the fact that tumors are heterogeneous, therefore their enzyme expression profiles are variable. Consequently, prodrug designed for particular tumor associated enzyme may undergo differential activation in tumors or may not be activated at all thereby influencing the therapeutic efficacy. The choice of appropriate target antigen and/receptor is key to efficient targeted prodrug design.”
“The strategies we have described in this review range from simple modifications to complex systems involving several pharmaceutical and biological manipulations. However, the greatest benefit of prodrug design is the flexibility in it techniques and components. The development so far are significant and they are expected to provide framework for future research efforts in targeted prodrug design, which in turn will lead to the development of some useful anticancer prodrugs and conjugates. As the field grows, and new polymers, antibodies, targets, are identified, prodrug design is expected to become the norm in therapeutics instead of the afterthought.”
(E) and (F) Ettmayer P. et al. J. Med. Chem. (2004) 47(10), pages 2393-2404), prodrugs are often accidental discoveries and Testa. Biochem. Pharm. (2004) 68, pages 2097-2106 teaches that, "A number of challenges await medicinal chemists and biochemists carrying out prodrug research, such as the additional work involved in synthesis, physicochemical profiling, pharmacokinetic profiling and toxicological assessment. Two of these challenges are introduced here, namely biological variability and toxicity potential. The challenge of biological variety results principally but not only from the huge number and evolutionary diversity of enzymes involved in xenobiotic metabolism. Inter- and intra-species differences in the nature of these enzymes, as well as many other differences such as the nature and level of transporters, may render prodrug optimization difficult to predict and achieve." (page 2098).
The few exemplary journal articles presented here show an inherent unpredictability in making and using prodrugs that have been experienced in the past and are still prevalent today. The six factors of
1) Weak (or no) activity against any pharmacological target,
2) Chemical stability across a pH range,
3) High aqueous solubility,
4) Good transcellular absorption,
5) Resistance to hydrolysis during the absorption phase, 
6) Rapid and quantitative breakdown to yield high circulating concentrations of the active component post absorption remain discoverable and not even remotely addressed in the specification. The unpredictability of making and using prodrugs is reflected in the rather small percentage of compounds that are in current use as prodrugs in the market as well as the large number of compounds that fail in clinical trials, reflected in the references supra. Given that Applicants have not provided any ground work or examples of prodrug beyond a listing of general references, one is left with the burden of trial and error of 
(1) guessing what ester moiety to make or other prodrug form to try next, and 
(2) guessing where to place the ester or prodrug moiety on the molecule.
The lack of guidance in the specification leaves the six factors disclosed by Beaumont et al left to trial and error, and the prior art shows it is statistically mostly error in the making and using. 
4) The relative skill of those in the art:
The level of skill to practice the art of the instantly claimed invention, or any invention of pharmaceutical compositions constructed into a prodrug form is high with regard to first making the non-prodrug and then considering what constitutes the prodrug form for the intended routes of administration. Compound synthesis, isolation, purification, and formulation for different routes of administration are a part of the process, and generally constitute multiple disciplines at that are not found in a single skilled artisan. Further, the bioassays and animal models that are needed to make a prodrug complicate what constitutes a prodrug for any specific compound and add additional skills and artisanal knowledge that demonstrate the complexity of the structure/function relationships in prodrugs. Thus, in the making and using of a prodrug, multiple skills from multiple skilled artisans are required. 
(5) The predictability or unpredictability of the art, (6) The amount of direction or guidance presented, and (7) The presence or absence of working examples:
Since the information essential for making and using prodrugs of the compounds instantly claimed, and remains largely unsolved, means for producing a working example, let alone the full breadth of prodrugs from an extremely large genus of compounds claimed in the Markush, is highly unpredictable to even arrive at one prodrug compound, and imagined for the entire genus of compound. The specification has provided information common to the skilled artisan in making pharmaceutically acceptable salts, or compositions of the compounds of the claim examined on the merits, but the specification does not provide any specific guidance for making any prodrug forms of the compounds beyond modification such that in vivo the prodrug is converted to the drug. At best exemplary forms of prodrugs are suggested without any indication that they have been produced for the compounds of formula (VII) and demonstrated to produce a viable drug in vivo.
(8) The quantity of experimentation necessary:
            Considering the state of the art as discussed by the factors above, and the high unpredictability and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to make compounds by trial and error for routes of administration undisclosed in hopes of making a prodrug. Further, given the variance in the efficacy, absorption, and other important biophysical properties of the various species already made and assayed, the specification does nothing to inform what prodrug moieties could be added to improve their properties as discussed above in references (A)-(F), leaving the whole of the prodrug claims left to chance and not to specific teachings and guidance from the specification or the references therein.
It is the Examiner’s position, based on the teaching of the prior art, that one skilled in the art could not practice the invention commensurate in the scope of the claims without undue experimentation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-14, 18, 22-33, 39, 41, and 43-45 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (WO 2011/119759 A1, published 29 September 2011, hereafter referred to as ‘759) and Tan et al. (Molecular Pharmaceutics 9:2710-2718, published 23 July 2012, hereafter referred to as Tan).
	The ‘759 application teaches TLR2 agonists with a formula of 
    PNG
    media_image1.png
    227
    239
    media_image1.png
    Greyscale
 that encompasses Pam2Cys derivatives (see e.g. [0009]-[0014]). The ‘759 application discloses compound 48 containing Pam2Cys: 
    PNG
    media_image2.png
    168
    229
    media_image2.png
    Greyscale
 and compound 88 containing a Cys-Ser and PEG moiety: 
    PNG
    media_image3.png
    118
    280
    media_image3.png
    Greyscale
. Compound 88 is indicated as having superior TLR2 agonistic activity (see e.g. Table I). The ‘759 application also discloses pharmaceutical compositions including salts (see e.g. [00179]). 
	The difference between ‘759 and the claimed invention is that ‘759 does not expressly teach the claimed compounds, including the specific species as in claims 32, 33, 44, and 45.
	Tan teaches Pam2Cys is a synthetic analog of MALP-2 and is an agonist for TLR2 (see e.g. Introduction, p.2710). Pam2Cys is insoluble in native form, but Tan demonstrates that PEGylation of Pam2Cys results in formulations that are readily soluble in saline (see e.g. p.2712). The PEGylation includes addition of a PEG-glycyl amide (see e.g. Figure 1).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date that the claimed Pam2Cys-Ser-PEG-glycyl amide could have been prepared by combining the Pam2Cys-Ser example of ‘759 with the Pam2Cys-PEG-glycyl amide of Tan in order to prepare a single compound that acts as a TLR2 agonist and is soluble in saline. The rationale to prepare the compound as claimed comes through the ‘759 art showing that Pam2Cys-Ser fragments are useful TLR2 agonists, and Tan shows that use of a PEG-glycyl amide is useful in such a context as a pharmaceutical terminating group to allow for solubility. Adjusting of the PEG moiety length to allow for varying hydrophilicity or aqueous solubility would have been a matter of routine optimization and an obvious variable to alter. In re Boesch and Slaney (CCPA) 204 USPQ215. There would have been a reasonable expectation of success because the Pam2Cys and Pam2Cys-Ser fragments were known TLR2 agonists, and the skilled artisan would have sought to influence solubility through known alterations found in Tan. The invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	With respect to claims 12-14, 18, and 22-32, the above compound reads upon each claim. 
	With respect to claim 33, as set forth above the ‘759 art does note teach the specific Pam2Cys-Ser variant where a PEG with 28 repeats is present. However, as also set forth above the length of the PEG moiety is also a routinely optimizable variable that can be altered to adjust hydrophilicity and solubility as desired by one of ordinary skill in the art. 
	With respect to claims 39, 41, and 43-45, as set forth above the ‘759 art in view of Tan leads to the same basic compounds. Preparation of stereoisomers would be an obvious variation, as one of ordinary skill in the art could envision presence of chiral centers in the prepared molecules and adjust the resultant stereochemistry as desired to fit within a limited number of options and produce the claimed compounds. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1. Claims 11-14, 18-20, 22-33, 39, 41, and 43-45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 38, and 39 of copending Application No. 16/495,829 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘829 application claims compounds that read upon the genus and species as claimed.
The ‘829 application claims a method of treating or preventing a viral mediated exacerbation of a respiratory condition with a TLR2 agonist comprising a lipopeptide (see e.g. claim 2). The ‘829 application claims a compound (1) of structure 
    PNG
    media_image4.png
    236
    601
    media_image4.png
    Greyscale
 (see e.g. claim 38). This is identical to the structure found in claim 32. This is also identical to the structure in claim 44, albeit with unspecified stereochemistry, however one of ordinary skill in the art can at once envision the possible stereoisomers of compound (1). This anticipates claims 11, 31, 32, and 44. 
The ‘829 application also claims a method of claim 2 where the compound is compound (5) with structure 
    PNG
    media_image5.png
    232
    525
    media_image5.png
    Greyscale
 (see e.g. claim 39). This is identical to the structure in claim 33. This is also identical to the structure in claim 45, albeit with unspecified stereochemistry, however one of ordinary skill in the art can at once envision the possible stereoisomers of compound (5). This compound anticipates claims 11, 31, 32, and 45. 
The compounds also anticipate claims 12-14, 18, 22-30, 39, 41, and 43
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

2. Claims 11-14, 18, 22-33, 39, 41, and 43-45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 48, and 55 of copending Application No. 16/768,278 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘278 application claims compounds that read upon the genus and species as claimed.
The ‘278 application claims a method of treating or preventing a respiratory condition associated with an infectious agent with TLR2 agonist (see e.g. claim 1). The ‘278 application also claims where the compounds have structures of compound (1) or (5): 

    PNG
    media_image6.png
    650
    709
    media_image6.png
    Greyscale
(see e.g. claim 48). These compounds anticipate the same structures found in claims 11-14, 18, 22-33, 39, 31, and 43.
With respect to claims 44 and 45, the ‘278 application claims the same stereoisomers (see e.g. claim 55).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

3. Claims 11-14, 18, 22-33, 41, and 43-45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 34 of copending Application No. 17/640,704 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘704 application claims an overlapping compound.
The ‘704 application claims methods of treating, preventing, or minimizing progression of cancer with a TLR2 agonist (see e.g. claim 1). The ‘704 application claims where the TLR2 agonist is compound A101/compound of structure Pam2Cys-Ser-NH-(CH2-CH2-O)12-CH2-CH2-CO-NH-CH2-CO-NH2 and A105 of structure Pam2Cys-Ser-NH-(CH2-CH2-O)28-CH2-CH2-CO-NH-CH2-CO-NH2 (see e.g. claim 34). These are identical to the compounds in instant claims 32 and 33, and anticipate claims 11-14, 18, and 22-33.
With respect to claims 39, 41, and 43-45, the ‘704 application does not explicitly claim stereoisomers of the compounds, but one of ordinary skill in the art can at once envision all potential stereoisomers. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

4. Claims 11-14, 18, 22-33, 39, 41, and 43-45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 35 of copending Application No. 17/640,714 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘714 application claims overlapping compounds.
The ‘714 application claims a method of treating, preventing, or minimizing progression of cancer by administering a compound including Pam2Cys-Ser-NH-(CH2-CH2-O)12-CH2-CH2-CO-NH-CH2-CO-NH2 and Pam2Cys-Ser-NH-(CH2-CH2-O)28-CH2-CH2-CO-NH-CH2-CO-NH2 (see e.g. claim 35). These are species reading upon claim 11, and match the compounds in claims 31-33. The species also anticipate claims 12-14, 18, and 22-30.
With respect to the stereoisomers found in claims 39, 41, and 43-45, the ‘704 application does not explicitly claim stereoisomers of the compounds, but one of ordinary skill in the art can at once envision all potential stereoisomers.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658